MARTIN, J.
delivered the opinion of the court. The only question in this case is, whether the plaintiffs are, as they state themselves to be, the syndics of Viales, the answer, denying that they are.
The facts of the case are, that some of the creditors of L. Viales, applied to the parish court, and obtained an order for a meeting of all the creditors. Their proceedings at this *325meeting, before the notary, are written partly in the language in which the constitution of the United States is written, and partly in the French. The only part of this which has any relation to the appointment of syndics, is in the latter language. The proceedings, however, are homologated by a judgment of the parish court. But, in this judgment, the proceedings before the notary are not related, nor is any mention made of the appointment of syndics, it being only stated that the proceedings of the creditors before the notary, are homologated.
East'n District.
March, 1821.
To homolgate, is to say the like, homos logos similiter dicere. So that the case cannot be put on a footing more favorable to the plaintiffs, than by considering it, as if the whole proceedings before the notary had been verbatim et literatim, transcribed on the judgment.
If that had been the case, we would be bound to consider the part of the judgment written in the French language, as a nullity, and if what is written in that language, in the proceedings before the notary, be disregarded, nothing shews that the plaintiffs were appointed syndics.
It is therefore ordered, adjudged, and de*326creed, that the judgment of the district court, declaring that the plaintiffs have not shewn that they are the syndics of Viales, be affirmed with costs.
Carleton for the plaintiff, Morse for the defendants.